SIBLEY, Circuit Judge
(concurring).
The Director’s letter, which was sent out to all claimants, may also and more naturally mean that his power to consider the claim was thought to be cut off by the Economy Act, and therefore no consideration could or would be given the claim. That would not be a disagreement on the claim, but a refusal to consider it, probably remediable by mandamus in the courts of the District of Columbia. Such claimants as may have so regarded the letter and did not promptly bring'suit ought not to be held barred by limitation. But, because the present claimants understood it as a final rejection of their claim and sued, and this construction was initially acquiesced in by the United States, I agree to regarding the letter in this case as evidencing a disagreement. I concur in the other conclusions of the opinion.